RECI:|VE\J

 

NoV `5 2018 UNITED sTATES DIsTRIoT coURT
ALEXANDRIA, LCU'S|ANA
oAssIUs L. MEDLocK, oIVIL AcTioN No. 1:18-cV-1200-P
Petitioner
VERSUS JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREz-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recornrnendation of the
l\/lagistrate Judge previously filed herein, noting the absence of objections thereto,

and concurring With the Magistrate Judge’s findings under the applicable laW;

IT IS ORDERED that Petitioner’s § 2241 petition is DISMISSED for lack of
jurisdiction, With prejudice as to the jurisdictional issue, and Without prejudice as to

the merits of Petitioner’s claim.
THUS DONE AND SIGNED at Alexandria, Louisiana, this day of
ND?/<% ft“@~`,zois.

 

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

